

AMENDMENT TO
EMPLOYMENT AGREEMENT
 
WHEREAS, Halliburton Energy Services, Inc. (“Employer”) and David Sherrer King
(“Employee”) have heretofore entered into that certain Employment Agreement
effective on October 1, 1999 (the “Employment Agreement”);
 
WHEREAS, certain provisions in the Employment Agreement require amendment for
compliance with Internal Revenue Code section 409A;
 
NOW, THEREFORE, the Employment Agreement shall be amended, effective as of
December 31, 2008 (the “Effective Date”), as follows:
 
1.           Employee’s title in Section 1.2 of the Employment Agreement shall
be updated to President Completion and Production for all purposes under such
agreement.
 
2.           The following shall be added to the end of Section 2.3 of the
Employment Agreement:  “Any reimbursement provided hereunder during one calendar
year shall not affect the amount or availability of reimbursements in another
calendar year.  Any reimbursement provided hereunder shall be paid no later than
the earlier of (i) the time prescribed under Employer’s applicable policies and
procedures, or (ii) the last day of the calendar year following the calendar
year in which Employee incurred the reimbursable expense.”
 
3.           The following shall be substituted for the last sentence of Section
3.2(iv) of the Employment Agreement:  “‘Good Reason’ shall mean a termination of
employment by Employee because of (a) a material breach by Employer of any
material provision of this Agreement, or (b) a material reduction in Employee’s
rank or responsibility with Employer, provided that (i) Employee provides
written notice to Employer, as provided in Section 5.2 hereof, of the
circumstances Employee claims constitute ‘Good Reason’ within ninety (90)
calendar days of the first to occur of such circumstances, (ii) such breach
remains uncorrected for thirty (30) calendar days following written notice, and
(iii) Employee’s termination occurs within one hundred eighty (180) calendar
days after the date that the circumstances Employee claims constitute ‘Good
Reason’ first occurred.”
 
4.           The following shall be added to the end of the first lead-in
sentence of Section 3.3 of the Employment Agreement:  “, subject to forfeiture
if Employee fails to timely execute the release required pursuant to Section
3.4: ”.
 
5.           The following shall be added to the end of Section 3.3(i) of the
Employment Agreement:  “Such benefit shall be paid as soon as administratively
practicable, but no later than the sixtieth (60th) calendar day following
Employee’s termination of employment.”
 

 
 

--------------------------------------------------------------------------------

 

6.           The following shall be substituted for the last sentence of Section
3.3(iv) of the Employment Agreement:  “Such amounts shall be paid to Employee at
the time that such amounts are paid to similarly situated employees, but no
later than March 15th of the year following the year of Employee’s termination
of employment.”
 
7.           The following shall be added immediately following the second
sentence of Section 3.4 of the Employment Agreement:  “The release must be
executed by Employee within a period designated by Employer, which shall begin
no earlier than the date of Employee’s termination of employment and will end no
later than the date that is fifty (50) calendar days after the date of
Employee’s termination of employment.”
 
8.           In Section 3.4 of the Employment Agreement, the reference to the
“Employees’ Retirement Income Security Act of 1974, as amended” shall be
replaced with a corrected reference to the “Employee Retirement Income Security
Act of 1974, as amended.”
 
9.           In Section 5.2 of the Employment Agreement, the notice address for
Employer shall be updated to Halliburton Company, 1401 McKinney Street, Suite
2400, Houston, Texas 77010, to the attention of the General Counsel.
 
10.           The following shall be added at the end of the Employment
Agreement as new Section 5.9:
 
“5.9           Notwithstanding any provision of this Agreement to the contrary,
the following provisions shall apply for purposes of complying with Section 409A
of the Internal Revenue Code and applicable Treasury authorities (“Section
409A”):
 
(i)           If Employee is a “specified employee,” as such term is defined in
Section 409A, any payments or benefits that are deferred compensation under
Section 409A and are payable or provided as a result of Employee’s termination
of employment shall be payable on the date that is the earlier of (a) the date
that is six (6) months and one day after Employee’s termination, (b) the date of
Employee’s death, or (c) the date that otherwise complies with the requirements
of Section 409A.
 
(ii)           It is intended that the provisions of this Agreement satisfy the
requirements of Section 409A and that this Agreement be operated in a manner
consistent with such requirements to the extent applicable.  Therefore, Employer
and Employee agree to construe the provisions of this Agreement and any deferred
compensation plan in accordance with the requirements of Section 409A.”
 
11.           Except as modified by this amendment, the Employment Agreement
shall be ratified and continue in full force and effect.
 
IN WITNESS WHEREOF, Employer and Employee have duly executed this Amendment to
Employment Agreement in multiple originals to be effective as of the Effective
Date.
 


 
HALLIBURTON ENERGY SERVICES, INC.
EMPLOYEE
   
By:  /s/ Lawrence Pope
/s/ David Sherrer King
Name:   Lawrence Pope
David Sherrer King
Title:     EVP, Administration & CHRO
 


